Case 2:17-md-02789-CCC-MF Document 284 Filed 12/14/18 Page 1 of 7 PageID: 12865




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

 IN RE: PROTON-PUMP               :   MDL NO. 2789
 INHIBITOR PRODUCTS               :
 LIABILITY LITIGATION             :   2:17-MD-2789 (CCC)(MF)
 (NO. II)                         :
                                  :
 This Document Relates to:        :   JUDGE CLAIRE C. CECCHI
                                  :
 2:18-cv-15688                    :   ORAL ARGUMENT
 2:18-cv-15015                    :   REQUESTED
 2:18-cv-14926                    :
 2:18-cv-14991                    :
 2:18-cv-15492                    :
 2:18-cv-15638                    :
 2:18-cv-15602                    :
 2:18-cv-16132                    :
 2:18-cv-16046                    :
 2:18-cv-14547                    :
 2:18-cv-16025                    :
 2:18-cv-16480                    :
 2:18-cv-16243                    :
 2:18-cv-16771                    :
 2:18-cv-15773                    :
 2:18-cv-14650                    :

   NOTICE OF DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO
     PROVIDE PROOF OF INJURY AND/OR PROOF OF USE AFTER
                    TOLLING EXPIRATION

       PLEASE TAKE NOTICE that on January 22, 2019, or as soon thereafter

 as counsel may be heard, the undersigned attorneys for Defendants AstraZeneca

 Pharmaceuticals LP and AstraZeneca LP (collectively “AstraZeneca”), Merck

 Sharp & Dohme Corporation, incorrectly named as Merck & Co. Inc. d/b/a Merck,

 Sharp & Dohme Corporation (“Merck”), The Procter & Gamble Manufacturing
Case 2:17-md-02789-CCC-MF Document 284 Filed 12/14/18 Page 2 of 7 PageID: 12866



 Company, and The Procter & Gamble Company (collectively “Procter &

 Gamble”), Abbott Laboratories (“Abbott”), Takeda Pharmaceuticals U.S.A., Inc.,

 Takeda Pharmaceuticals America, Inc., Takeda Development Center Americas,

 Inc., f/k/a Takeda Global Research & Development Center, Inc., and Takeda

 Pharmaceutical Company Limited (collectively “Takeda”), Pfizer Inc. (“Pfizer”),

 and Glaxosmithkline Consumer Healthcare Holdings (US) LLC and Novartis

 Consumer Health, Inc. n/k/a GSK Consumer Health, Inc. (collectively “GSK”)

 (collectively, “Defendants” or “Moving Defendants”), by counsel and pursuant to

 the Stipulation Regarding Tolling of Statutes of Limitation (Dkt. 232) (“Tolling

 Agreement”), shall apply before the United States District Court of the District of

 New Jersey Martin Luther King Building & U.S. Courthouse, 50 Walnut Street,

 Newark, NJ 07101, for an Order granting Moving Defendants’ Motion to Dismiss

 the Complaints in their entirety of the captioned Plaintiffs (collectively “the

 Plaintiffs”), for failure to comply with the requirements of the Tolling Agreement

 upon refiling of their Complaints.

       PLEASE TAKE FURTHER NOTICE that Moving Defendants will rely

 upon the supporting Memorandum in support of its motion, and a proposed form of

 Order is also submitted herewith.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule

 78.1(b), Moving Defendants requests oral argument if an opposition is filed.

                                            2
Case 2:17-md-02789-CCC-MF Document 284 Filed 12/14/18 Page 3 of 7 PageID: 12867




 Dated: December 14, 2018




                                    /s/ Loren H. Brown
                                    Loren H. Brown
                                    Cara D. Edwards
                                    Lucas P. Przymusinski
                                    DLA PIPER LLP (US)
                                    1251 Avenue of the Americas, 27th Floor
                                    New York, NY 10020
                                    Tel: (212) 335-4500
                                    Fax: (212) 335-4501
                                    loren.brown@dlapiper.com
                                    cara.edwards@dlapiper.com
                                    lucas.przymusinski@dlapiper.com

                                    /s/ Matthew A. Holian
                                    Matthew A. Holian
                                    Katie W. Insogna
                                    DLA PIPER LLP (US)
                                    33 Arch Street, 26th Floor
                                    Boston, MA 02110
                                    Tel: (617) 406-6000
                                    Fax: (617) 406-6100
                                    matt.holian@dlapiper.com
                                    katie.insogna@dlapiper.com

                                    /s/ Stephen C. Matthews
                                    Stephen C. Matthews
                                    DLA PIPER LLP (US)
                                    51 John F. Kennedy Parkway, Suite 120
                                    Short Hills, NJ 07078-2704
                                    Tel: (973) 520-2550
                                    Fax: (973) 520-2551
                                    stephen.matthews@dlapiper.com

                                    Attorneys for Defendant Pfizer Inc.

                                       3
Case 2:17-md-02789-CCC-MF Document 284 Filed 12/14/18 Page 4 of 7 PageID: 12868




                                    MCCARTER & ENGLISH, LLP

                                    /s/ Gregory J. Hindy
                                    Gregory J. Hindy
                                    Four Gateway Center
                                    100 Mulberry Street
                                    Newark, New Jersey 07101-0652
                                    (973) 622-4444
                                    ghindy@mccarter.com

                                    James J. Freebery
                                    Makenzie Windfelder
                                    405 N. King Street, 8th Floor
                                    Wilmington, DE 19801
                                    (302) 984-6300
                                    jfreebery@mccarter.com
                                    mwindfelder@mccarter.com

                                    Attorneys for AstraZeneca Pharmaceuticals LP,
                                    AstraZeneca LP, and Merck Sharp & Dohme
                                    Corporation




                                       4
Case 2:17-md-02789-CCC-MF Document 284 Filed 12/14/18 Page 5 of 7 PageID: 12869




 ICE MILLER LLP                      ARNOLD & PORTER KAYE SCHOLER LLP
 /s/ Amy K. Fisher                   /s/ Arthur E. Brown
 Amy K. Fisher                       Arthur E. Brown
 Katherine D. Althoff                Matthew J. Douglas
 John A. Camp                        Alan E. Rothman
 One American Square, Ste. 2900      250 W. 55th Street, New York, NY 10019-9710
 Indianapolis, IN 46281-0200         (212) 836-8000
 (317) 236-2100                      Arthur.Brown@arnoldporter.com
 Amy.Fisher@icemiller.com            Matthew.Douglas@arnoldporter.com
 Katherine.Althoff@icemiller.com     Alan.Rothman@arnoldporter.com
 John.Camp@icemiller.com
                                     Attorneys for AstraZeneca Pharmaceuticals
 Attorneys for AstraZeneca           LP and AstraZeneca LP
 Pharmaceuticals LP, AstraZeneca
 LP, and Merck Sharp & Dohme
 Corporation


 AKIN GUMP STRAUSS HAUER              MORGAN LEWIS & BOCKIUS LLP
 & FELD LLP                           /s/ Lisa C. Dykstra
 /s/ Kathryn E. Deal                  Lisa C. Dykstra
 Kathryn E. Deal                      Shevon L. Scarafile
 Seamus C. Duffy                      1701 Market Street
 Two Commerce Square                  Philadelphia, PA 19103-2921
 2001 Market Street, Suite 4100       (215) 963-5000
 Philadelphia, PA 19103-7013          Lisa.Dykstra@morganlewis.com
 (215) 965-1219                       Shevon.Scarafile@morgan.lewis.com
 kdeal@akingump.com
 sduffy@akingump.com                  Attorneys for Merck Sharp &
                                      Dohme Corporation
 Attorneys for Merck Sharp & Dohme
 Corporation




                                        5
Case 2:17-md-02789-CCC-MF Document 284 Filed 12/14/18 Page 6 of 7 PageID: 12870



 ULMER & BERNE LLP                    VENABLE LLP

 /s/ K. C. Green                      /s/ Craig A. Thompson
 K. C. Green                          Craig A. Thompson
 Jeffrey F. Peck                      Jason C. Rose
 Gina M. Saelinger                    VENABLE LLP
 600 Vine Street, Suite 2800          750 East Pratt Street, Suite 900
 Cincinnati, Ohio 45202               Baltimore, MD 21202
 Telephone: (513) 698-5000            Telephone: (410) 244-7400
 Facsimile: (513) 698-5001            Facsimile: (410) 244-7742
 kcgreen@ulmer.com                    cathompson@venable.com
 jpeck@ulmer.com                      jcrose@venable.com
 gsaelinger@ulmer.com
                                      Attorneys for Takeda Defendants
 Attorneys for The Procter & Gamble
 Company and The Procter & Gamble
 Manufacturing Company                TUCKER ELLIS LLP

                                      /s/ Sherry Knutson
                                      Sherry Knutson
                                      James Hemmings
                                      233 South Wacker Drive
                                      Suite 6950
                                      Chicago, Illinois 60606-9997
                                      (312) 624-6300
                                      (312) 624-6309
                                      sherry.knutson@tuckerellis.com
                                      james.hemmings@tuckerellis.com

                                      Attorneys for Takeda Defendants




                                       6
Case 2:17-md-02789-CCC-MF Document 284 Filed 12/14/18 Page 7 of 7 PageID: 12871



                                    /s/ Stephen J. McConnell
                                    Stephen J. McConnell
                                    REED SMITH LLP
                                    Three Logan Square
                                    1717 Arch Street, Suite 3100
                                    Philadelphia, PA 19103
                                    Telephone: (215) 851-8100
                                    smcconnell@reedsmith.com

                                    Attorneys for Glaxosmithkline Consumer
                                    Healthcare Holdings (US) LLC and
                                    Novartis Consumer Health, Inc. n/k/a GSK
                                    Consumer Health, Inc.




                                       7
